DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a liquid pharmaceutical formulation, in the reply filed on 09/06/2022, is acknowledged.
Applicant’s election without traverse of an acetate buffer (species of buffer); Tezepelumab (species of antibody); Arg-Lys (species of first oligopeptide); Arg-Pro (species of second oligopeptide); and, Arg-Phe (species of excipient), in the reply filed on 09/06/2022, is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.

Claim Rejections - 35 USC § 112 –
Indefiniteness and Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "Table 2" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The Applicant is advised to include the text of the antibodies (excluding the informal names) of Table 2 within the body of the claim.
Claim 8 refers back to itself. Appropriate correction is required. The Applicant is advised to depend claim 8 from claim 7.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 2013/0058958 A1), in view of Deutel et al (USP 9,453,067 B2) and further in view of Ray, Samriddha and Jeffrey A. Whitsett. "Airway mucus and mucociliary system." (1998).
Bowen taught liquid [0099-0100] pharmaceutical [0072] formulations generally comprising an antibody [claim 2]; an acetate buffer [0085]; and, arginine oligopeptides of dipeptide residues [0145, claims 2-3], where lysine [0115] and phenylalanine were disclosed as pharmaceutically acceptable amino acids. The pH of the formulation was from about 4-8 [0100]. Stabilizing agents were generally taught [0076].
Although Bowen generally taught amino acids, arginine dipeptides and stabilizing agents, Bowen was not specific proline (e.g., Arg-Pro), as instantly elected. Although Bowen generally taught antibodies, Bowen was not specific tezepelumab, as instantly elected. 
Deutel taught [title] liquid formulations comprising proline as a stabilizing agent [col 1, lines 15-20 and 53-63; col 6, lines 33-43].
Ray taught tezepelumab as a known antibody [Table 44.1].
Since Bowen generally taught stabilizing agents, it would have been prima facie obvious to one of ordinary skill in the art to include proline within Bowen, as taught by Deutel. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select proline for incorporation into a composition, based on its recognized suitability for its intended use as a stabilizing agent, as taught by Deutel [Deutel: col 1, lines 15-20 and 53-63; col 6, lines 33-43].
Similarly, it is prima facie obvious to select tezepelumab for incorporation into a composition, based on its recognized suitability for its intended use as a known antibody, as taught by Ray [Ray: Table 44.1].
Bowen, in view of Deutel and Ray, reads on claims 1, 3 and 6-8.
The instant claim 1 recites a pH of about 4.5 to about 6.5.
Bowen taught a pH of from about 4-8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 2 and 4 are rendered prima facie obvious because Bowen taught concentrations of at least 50 mg/mL to at least 300 mg/mL, and at least 10 mM to at least 100 mM.
The instant claim 2 recites a concentration of at least about 70-400 mg/mL.
The instant claim 4 recites a concentration of about 10-500 mM, or 100-200 mM. Bowen taught concentrations of at least 50 mg/mL to at least 300 mg/mL, and at least 10 mM to at least 100 mM. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 5 is rendered prima facie obvious because Bowen taught acetate salts [0085].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612